11th Court of Appeals
Eastland, Texas
Opinion
 
Lee Liol Goodman
            Appellant
Vs.                  No. 11-04-00124-CR -- Appeal from Ector County
State of Texas
            Appellee
 
            Lee Liol Goodman has filed in this court a motion to dismiss his appeal.  Appellant states that
he no longer desires to pursue this appeal and that he understands that his appeal cannot be reinstated
at a later date.  The motion is signed by both appellant and his counsel.  TEX.R.APP.P. 42.2.
            The motion is granted, and the appeal is dismissed.
 
                                                                                                PER CURIAM
 
September 9, 2004
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of: Arnot, C.J., and 
Wright, J., and McCall, J.